Exhibit 10.1

Summary of Performance Measures Established for the WebEx Executive Cash Bonus
Plan

On January 3, 2007, the Board of Directors of WebEx Communications, Inc. (the
Company or WebEx) established the performance measures for the WebEx executive
cash bonus plan, effective as of January 1, 2007.

The WebEx Executive Cash Bonus Plan (the “Plan”) is not set forth in a written
agreement. The Plan covers WebEx’s chief executive officer, its chief financial
officer and certain other executive officers.

Each participant in the Plan will be assigned an annual target bonus. Bonuses
are paid on a quarterly basis, based on performance in the preceding quarter.
The amount of the bonus paid each quarter is subject to approval by the Board’s
Compensation Committee, and the amount that would otherwise be due under the
Plan may be modified or eliminated by the Board’s Compensation Committee. The
bonus for the chief executive officer is within the discretion of the Board’s
Compensation Committee. The bonus for the chief marketing officer is based on
specific marketing objectives recommended to the Board’s Compensation Committee
by the chief executive officer. For other company officers, the Plan consists of
two components: (1) 20% from the chief executive officer’s recommendation based
on individual contribution (“Individual Performance Portion”), and (2) 80% from
a formula based on Company financial performance and other metrics (“Company
Performance Portion”). The Company Performance Portion is determined primarily
by the Company’s achievement of an incremental quarterly revenue goal which is
set by the Board’s Compensation Committee each quarter. The Company Performance
Portion may be reduced for failure to achieve the revenue goal and the bonus may
be eliminated entirely if the revenue falls below a certain threshold. The
Company Performance Portion may be increased for achieving incremental quarterly
revenue above the goal, if such over-achievement of incremental quarterly
revenue also meets certain profitability criteria. The maximum bonus payable
each quarter under the Company Performance Portion of the Plan is 200% of the
target amount. Amounts otherwise due under the Company Performance Portion may
also be reduced or eliminated for failure to achieve certain profitability goals
and may also be reduced by up to 20% for failing to achieve other special
objectives set by the Board’s Compensation Committee each quarter. The
Compensation Committee set special objectives for the first quarter of 2007
based on service availability and customer retention.

Bonuses for vice presidents who do not report directly to the chief executive
officer are based partially on this Plan and partially on specified personal
objectives or, in the case of sales vice presidents, achievement of sales
quotas.